                


Exhibit 10.1


FIRST AMENDMENT TO TIME SHARING AGREEMENT


Dated as of May 15, 2017.
among
DT Credit Company, LLC,
as Lessor,
and
The Entities and Persons Listed on the Signature Page hereto,
as Lessees,


concerning the aircraft listed on Exhibit A hereto.
    
* * *
    
    
Carry a copy of this Amendment to Time Sharing Agreement in the Aircraft at all
times.





--------------------------------------------------------------------------------



FIRST AMENDMENT TO TIME SHARING AGREEMENT


This First Amendment to Time Sharing Agreement (this “Amendment”) is made
effective as of May 15, 2017 (the "Effective Date"), by and among DT CREDIT
COMPANY, LLC ("Lessor"), an Arizona limited liability company, and the Entities
and Persons listed on the Signature Page hereto (collectively "Lessees" and
separately a “Lessee”) to amend that certain Time Sharing Agreement dated
October 22, 2015 (the “Agreement”).


R E C I T A L S:


WHEREAS, Lessor is in lawful possession of and is the operator of those certain
U.S. registered civil aircraft listed on Exhibit A hereto (together the
"Aircraft" and each individually an “Aircraft”);


WHEREAS, Lessor employs or contracts for the services of a fully qualified
flight crew, consisting of a pilot in command and second in command, to operate
the Aircraft;


WHEREAS, Lessor operates the Aircraft within the scope of and incidental to its
own business;


WHEREAS, Lessor leases to Lessees the Aircraft and flight crew, from time to
time as needed, on a time sharing basis as authorized in Section 91.501(b)(6) of
the Federal Aviation Regulations (“FAR”) and defined in Section 91.501 (c) (1)
of the FAR.


WHEREAS, the parties to this Amendment seek to amend the Agreement to add
entities and an individual as a Lessee authorized to use the Aircraft pursuant
to the Agreement and to correctly identify the Aircraft.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the parties agree to amend the
Agreement as follows, effective as of the Effective Date:


1.Lessees. The Lessees of the Aircraft authorized to use the Aircraft pursuant
to the Agreement include the entities and individual identified on the signature
page of this Amendment.


2.Aircraft. The Aircraft that is used by the Lessees pursuant to the Agreement
is described in Exhibit A attached hereto and incorporated herein.


3.Ratification. Lessor and Lessees hereby ratify and affirm the Agreement, as
amended by this Amendment, effective as of the Effective Date.


4.Counterparts. This Amendment may be signed in multiple counterparts, each of
which and collectively shall constitute but one original.







--------------------------------------------------------------------------------



**** Signature Page ****


IN WITNESS WHEREOF, the, parties have executed this Amendment effective as of
the Effective Date.


Lessor:    
 
 
Lessees:
 
 
 
 
 
 
 
 
DT CREDIT COMPANY, LLC
 
VERDE INVESTMENTS, INC.
 
By:
/s/ Jon D. Ehlinger
 
By:
/s/ Steven P. Johnson
 
Print:
Jon D. Ehlinger
 
Print:
Steven P. Johnson
 
Title:
Secretary
 
Title:
VP & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VERDE CAPITAL PARTNERS, LLC
 
 
 
By:
/s/ Steven P. Johnson
 
 
 
 
Print:
Steven P. Johnson
 
 
 
 
Title:
VP & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CARVANA GROUP, LLC
 
 
 
 
By:
/s/ Paul Breaux
 
 
 
 
Print:
Paul Breaux
 
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ORENO HOLDINGS, LLC
 
 
 
 
By:
/s/ Ernest C. Garcia II
 
 
 
 
Print:
Ernest C. Garcia II
 
 
 
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Ernest C. Garcia III
 
 
 
 
ERNEST C. GARCIA III
 
 
 
 
 
 
 

















    





--------------------------------------------------------------------------------



Exhibit A
to
Amendment to Time Sharing Agreement
Effective Date: May 15, 2015




Canadair Model CL-600-2B16 (Challenger 604) aircraft bearing U.S. Registration
Number N604DT and manufacturer serial number 5627 with engine serial numbers
950413 and 950414.




Bombardier Aerospace Model BD-700-1A11 (Global 5000) aircraft bearing U.S.
Registration Number N50VC and manufacturer serial number 9539 with engine serial
numbers 22206 and 22207.













































